UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July26, 2012 SCHAWK, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-09335 66-0323724 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 1695 South River Road Des Plaines, IL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 827-9494 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 2.02—Results of Operations and Financial Condition. On August1, 2012, Schawk, Inc. (the “Company”) announced earnings results for the quarter ended June30, 2012.Furnished as Exhibit99.1 is a copy of the earnings release relating to the Company’s earnings results, which is incorporated herein by reference. Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July26, 2012, Judith W. McCue notified the Board of Directors of the Company of her decision to resign from the Board of Directors effective July27, 2012.At present, a potential candidate with significant business experience in the consumer products industry has been identified to fill the vacancy currently on the Company’s Board, subject to the Board’s approval at its August meeting. Item 9.01—Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1—Earnings release dated August1, 2012 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August1, 2012 SCHAWK, INC. By:_/s/ Timothy J. Cunningham Name:Timothy J. Cunningham Title:Chief Financial Officer 2 INDEX TO EXHIBITS Exhibit Earnings release dated August1, 2012 3
